Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

                                                                                    Stephen J. Markman,
                                                                                               Chief Justice
  December 20, 2017
                                                                                          Brian K. Zahra
  155204                                                                          Bridget M. McCormack
                                                                                        David F. Viviano
                                                                                    Richard H. Bernstein
  MICHIGAN OPEN CARRY, INC. and                                                          Kurtis T. Wilder
  KENNETH HERMAN,                                                                  Elizabeth T. Clement,
                                                                                                    Justices
           Plaintiffs-Appellants,
  v                                                      SC: 155204
                                                         COA: 329418
                                                         Genesee CC: 15-104373-CZ
  CLIO AREA SCHOOL DISTRICT, FLETCHER
  SPEARS, III, and KATRINA MITCHELL,
               Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the December 15, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

         The appellants shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether, in light of MCL 123.1102, it is necessary to consider the
  factors set forth in People v Llewellyn, 401 Mich. 314 (1977), in order to determine
  whether the school district’s policies are preempted; (2) if so, whether the Court of
  Appeals properly analyzed the Llewellyn factors; and (3) whether the Court of Appeals
  correctly held that the school district’s policies are not preempted. In addition to the
  brief, the appellants shall electronically file an appendix conforming to MCR
  7.312(D)(2). In the brief, citations to the record must provide the appendix page numbers
  as required by MCR 7.312(B)(1). The appellees shall file a supplemental brief within 21
  days of being served with the appellants’ brief. The appellees shall also electronically
  file an appendix, or in the alternative, stipulate to the use of the appendix filed by the
  appellants. A reply, if any, must be filed by the appellants within 14 days of being served
  with the appellees’ brief. The parties should not submit mere restatements of their
  application papers.

         We further direct the Clerk to schedule the oral argument in this case for the same
  future session of the Court when it will hear oral argument in Michigan Gun Owners, Inc
  v Ann Arbor Public Schools, Docket No. 155196.
                                                                                                              2


      Persons or groups interested in the determination of the issues presented in these
cases may move the Court for permission to file briefs amicus curiae. Motions for
permission to file briefs amicus curiae and briefs amicus curiae regarding these cases
should be filed in Michigan Gun Owners, Inc v Ann Arbor Public Schools, Docket No.
155196, only and served on the parties in both cases.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        December 20, 2017
       d1213
                                                                            Clerk